DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2022 has been entered.
 
Response to Amendment
The amendment filed on October 18, 2022 has been entered.
The amendment of claims 1, 8, and 9 and cancellation of claims 4-7 and 12-15 have been acknowledged.

Response to Arguments
Applicant's arguments filed on October 18, 2022, with respect to the prior art rejections, have been fully considered but they are not persuasive.
Applicant’s Representative submits that the prior art does not teach the elements of claims 4-7.
More specifically, Applicant’s Representative submits that the prior art of record (does not teach acquiring a user’s face region in the captured image using a support vector machine because El Kaliouby relates to data that can be obtained from collected videos of people. 
The examiner respectfully disagrees. The claim does not distinctly specify what the acquisition refers to. The claim only recites that an SVM is used to acquire the face region from the captured images. El Kaliouby’s classification determines the face regions from the captured images using an SVM. The classification “acquires” the face regions and groups them. For example, El Kaliouby teaches that “skin detection can be performed and facial portions removed from images where those portions are considered irrelevant. In some cases, eyes, lips, or other portions can be ignored within images.” El Kaliouby further teaches that the bounding box 740 excludes the neck region and an SVM can be used to classify data that can be obtained from collected videos of people experiencing a media presentation (see El Kaliouby ¶0055, ¶0075, & Fig. 7). 
Applicant’s Representative further submits that El Kaliouby does not teach “a complex number layer configured to convert …” 
The examiner respectfully disagrees. El Kaliouby teaches that the raw data is decomposed and converted into a source signal representing hemoglobin absorptivity correlating to BVP (see El Kaliouby ¶0057). The raw data is converted so that the AI can recognize the data, e.g., hemoglobin absorptivity.
Applicant’s Representative submits that the prior art of record does not teach removing a region of forehead, eyes, mouth, and neck portions from the acquired user’s face region and grouping a plurality of pixels corresponding to a remaining region.
The examiner respectfully disagrees. As discussed above, El Kaliouby teaches removing unwanted regions from the face and grouping them. Kitajima also teaches removing eyes, mouth, and neck portions (see el Kaliouby Fig. 7, ¶0055, ¶0092-¶0093 & Kitajima Fig. 5 & ¶0059).
Applicant’s Representative submits that the prior art of record does not teach the specific methods of acquiring periodic attribute information periodically.
The examiner respectfully disagrees. The prior art of record teaches phasic and/or tonic response 129 of the heart rate information. The phasic and/or tonic response is periodic. The claim does not specifically define what the “periodic attribute” is. Therefore, any pattern that contains periodic information is considered to have periodic attributes.  Furthermore, the term “periodically” corresponds to e.g., occasionally, repeatedly, intermittently, sometimes, etc. The prior art teaches that the data is collected multiple times (see El Kaliouby ¶0046, ¶0057, ¶0058, Figs. 13-15).
In addition, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In view of this reasonable interpretation of the claims and the prior art, the examiner respectfully submits that the rejections set forth below remain/are proper.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a capturer” (configured to capture an image, as stated later in the claim “an image captured by the capturer”) and “an outputter configured to output,”  in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
Claim 1, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over el Kaliouby et al. (US 2017/0238860 A1), in view of Kitajima et al. (US 2015/0148687 A1), hereinafter referred to as el Kaliouby and Kitajima, respectively.
Regarding claim 1, el Kaliouby teaches a method for measuring a heart rate of an electronic device (el Kaliouby ¶0010: “This application relates generally to analysis of mental states and more particularly to mental state mood analysis using heart rate collection based on video imagery”), the method comprising: 
capturing an image including a user's face, wherein the image includes a plurality of image frames (el Kaliouby Fig. 2 & ¶0044: “the video is captured using a webcam 11”; el Kaliouby ¶0052: “The webcam 230 can have a line-of-sight 232 to the user's face 220, and can capture any one or more of video, audio, and still images of the individual 220”); 
acquiring the user’s face region in the captured image, wherein the acquiring the user’s face region comprises: acquiring the user’s face region in the captured image using a support vector machine (SVM) algorithm; and removing eyes, mouth, or neck portions from the acquired user’s face region (el Kaliouby ¶0055: “skin detection can be performed and facial portions removed from images where those portions are considered irrelevant. In some cases, eyes, lips, or other portions can be ignored within images”; el Kaliouby Fig. 7: the bounding box 740 excludes the neck region; el Kaliouby ¶0075: “The supervised machine learning models can be based on support vector machines (SVMs). An SVM can have an associated learning model that is used for data analysis and pattern analysis. For example, an SVM can be used to classify data that can be obtained from collected videos of people experiencing a media presentation”).
grouping a plurality of pixels corresponding to a remaining region in which the region of forehead, eyes, mouth, or neck portions are removed, into a first plurality of regions based on color information and position information of the plurality of pixels corresponding to the remaining region (el Kaliouby ¶0055: “The flow 300 further comprises establishing a region of interest (ROI) including the face 320 … the ROI is obtained via skin-tone detection and is determined using various regions of skin on an individual's body, including non-facial regions”; el Kaliouby ¶0092: “The facial features that can be analyzed can also include features such as textures, gradients, colors, and shapes … Multiple textures, gradients, colors, shapes, and so on, can be detected by the camera 1030, a sensor, or a combination of cameras and sensors. Texture, brightness, and color, for example, can be used to detect boundaries in an image for detection of a face, facial features, facial landmarks, and so on”; el Kaliouby ¶0093: “A color in a facial region can include eye color, skin color, hair color, and so on”); 
grouping the first plurality of regions within a predetermined color range into a same group to acquire a second plurality of regions, based on the color values corresponding to each of the first plurality of regions (el Kaliouby ¶0055 and ¶0092-¶0093 discussed above – teaches that the facial features are grouped based on color, e.g., eye color, skin color, hair color, etc.; also see el Kaliouby ¶0095: “The detection of facial expressions can be based on the location of facial landmarks” & Fig. 10; el Kaliouby ¶0056 discussed above teaches that the facial features are grouped based on predetermined color channels, R, G, and B);
acquiring color values corresponding to each of the first plurality of regions (el Kaliouby ¶0056: “The flow 300 can further comprise separating temporal pixel intensity traces in the regions of interest into at least two channel values and spatially and/or temporally processing the separated pixels to form raw traces 330. While one embodiment establishes red, green, and blue as channel values, other embodiments base channels on another color gamut, or other functions of the pixel intensity traces”);
acquiring a pulse signal for the second plurality of regions based on the color values of each of the second plurality of regions (el Kaliouby ¶0017: “the training is learned from a data set consisting of human blood volume pulse synchronized face videos; and recognizing a pulse, from the video of the individual, using the statistical classifier, by learning patterns of variability in the mean of the pixel temporal intensity trace”; el Kaliouby ¶0059: “a supervised learning approach is adopted to the problem of detecting human heart rate. A statistical classifier can be trained by learning from a data set consisting of human blood volume pulse synchronized with face videos. The classifier will recognize a pulse by learning patterns of variability, in the mean of the green channel, that correspond to a beat in the blood volume pulse values”);
acquiring an information on the user's heart rate by inputting the pulse signal for the second plurality of regions to an artificial intelligence learning model (el Kaliouby Abstract: “Machine learning is engaged to facilitate the training.”; el Kaliouby ¶0052: “The captured video or still images can be analyzed to determine one or both of facial movements 242 and heart rate information 244”; el Kaliouby ¶0058: “The flow 300 further comprises processing at least one source signal to obtain the heart rate information 350. Heart rate (HR) can be determined by observing the intervals between peaks of the source signal, finding the peaks having been discussed above. Thus, the heart rate information can include heart rate, and the heart rate can be determined based on changes in the amount of reflected light 352”; el Kaliouby ¶0074: “The classifiers can be used as part of a supervised machine learning technique where the machine learning technique can be trained using ‘known good’ data. Once trained, the machine learning technique can proceed to classify new data that is captured”; el Kaliouby Abstract, ¶0059 & ¶0074 discussed above teach using a machine learning model using the grouped ROI data);
outputting the acquired information on the user’s heart rate (el Kaliouby Fig. 15-16 & ¶0107: “an example mood measurement dashboard display. A dashboard can be used to display information to an individual, where the information is based on inferred mental states from heart rate information and/or facial image analysis”; el Kaliouby ¶0108: “Various statistical results can be displayed for an individual, where the information is based on inferred mental states from heart rate information and/or facial image analysis”); and 
wherein the artificial intelligence learning model comprises:
a frequencies decompose layer configured to acquire periodic attribute information periodically iterative from the input pulse signal; and a complex number layer configured to convert periodic attribute information acquired through the frequencies decompose layer into a value recognizable by the artificial intelligence learning model (el Kaliouby ¶0046: “The analyzing can include evaluating phasic and/or tonic response 129 of the heart rate information. A phasic response is a short-term, or high-frequency, response to a stimulus, and a tonic response is a long-term, or low-frequency, response to a stimulus.”; el Kaliouby ¶0057: “The flow 300 can further comprise decomposing the raw traces into at least one independent source signal 340. The decomposition can be accomplished using independent component analysis (ICA) … Given that hemoglobin absorptivity differs across the visible and near-infrared spectral range, each color sensor records a mixture of the original source signals with slightly different weights. The ICA model assumes that the observed signals are linear mixtures of the sources where one of the sources is hemoglobin absorptivity or reflectivity. ICA can be used to decompose the raw traces into a source signal representing hemoglobin absorptivity correlating to BVP. Respiration rate information is also determined”; also see el Kaliouby Figs. 13, 14B, & 15).
el Kaliouby teaches further the method and device of claims 1 and 9, further comprising: 
acquiring the user’s face region in the captured image using a support vector machine (SVM) algorithm; and removing a region of forehead, eyes, mouth, or neck portions from the acquired user’s face region (el Kaliouby ¶0055: “The tracker can identify points on a face and can be used to localize sub-facial parts such as the forehead and/or cheeks …skin detection can be performed and facial portions removed from images where those portions are considered irrelevant. In some cases, eyes, lips, or other portions can be ignored within images”; el Kaliouby Fig. 7: the bounding box 740 excludes the neck region; el Kaliouby ¶0075: “The supervised machine learning models can be based on support vector machines (SVMs). An SVM can have an associated learning model that is used for data analysis and pattern analysis. For example, an SVM can be used to classify data that can be obtained from collected videos of people experiencing a media presentation”).
However, el Kaliouby does not appear to explicitly teach that the eyes, mouth, and neck portions are removed (el Kaliouby removes one or more of the recited regions but not all of them at the same time).
Pertaining to the same field of endeavor, Kitajima teaches removing the region of forehead, eyes, mouth, and neck portions (Kitajima Fig. 5 & ¶0059: “target region 510, which is used to measure a heart rate” – the target region 510 excludes the eyes, mouth, and neck regions as shown in Fig. 5).
El Kaliouby and Kitajima are considered to be analogous art because they are directed to image processing for detecting face and heart rate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for collecting heart rate based on video imagery (as taught by el Kaliouby) to exclude the forehead, eyes, mouth, and neck regions (as taught by Kitajima) because the combination can measure facial organ-specific heart rate  (Kitajima ¶0057 & ¶0059).

Regarding claim 8, el Kaliouby, in view of Kitajima, teaches the method of claim 1, wherein the grouping the plurality of pixels corresponding to the remaining region into the first plurality of regions further comprises grouping an image of some regions among the remaining regions in which the eyes, mouth, and forehead portions are removed into the first plurality of regions, and wherein the some regions comprise a region in which a region of the mouth portion is removed (el Kaliouby Fig. 7, ¶0055, ¶0092-¶0093 & Kitajima Fig. 5 & ¶0059 discussed above). 

Regarding claim 9, el Kaliouby, in view of Kitajima, further teaches an electronic device comprising: 
a capturer; an outputter configured to output information on a heart rate; and a processor (el Kaliouby Fig. 2: webcam 230, video capture 240; el Kaliouby ¶0050: “included in a computer program product embodied in a non-transitory computer readable medium that includes code executable by one or more processors”) configured to perform the method described in claim 1. Therefore, claim 9 is rejected using the same rationale as applied to claim 1 discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667